In this case, wherein the vendor of the car sought to be condemned is an intervening claimant, the judgment of condemnation is rested upon testimony tending to show the reputation of the vendee — who illegally used the car — as a consumer of and dealer in contraband liquors. Other than the constructive notice to be imputed to the claimant from such a reputation, there is nothing tending to show any knowledge on the part of the claimant, or any notice to him, that the vendee intended to, or was likely to, use the car in violation of the prohibition laws.
The sole question presented on this appeal is whether there was sufficient evidence before the trial court to permit a finding of fact that the vendee of the car had such a reputation of being a violator of the prohibition laws, and at such a time and such a place, as, within the contemplation of the rule announced in Edwards v. State (Ala. Sup.)104 So. 255,1 and other later cases, may have put the vendor on notice thereof, and so imposed upon him the duty of active diligence to avoid the unlawful use of its property by this vendee.
In order for the vendee's bad reputation to be accorded such an effect by way of notice to the vendor, so as to convict him of culpable negligence, the bad reputation must be a general reputation; it must exist at the vendee's place of residence, or at his place of business or occupation; and it must have existed at the time the car was sold to the vendee. These three features of reputation were correctly stated by Miller, J., in dealing with this subject, in Equitable Credit Co. v. State ex rel. Perry, 212 Ala. 407, 102 So. 803, 804. And the proper preliminary in proving any one's reputation is to ask the witness if he knows it.
Our examination of the reputation testimony in this case shows that it is in every instance lacking in one or more of these essentials, and we are therefore constrained to hold that it is not sufficient to show notice to the claimant of the vendee's bad character, and so to convict him of negligence in the sale of the car.
The testimony was presented by depositions only, and our view of its insufficiency must lead to a reversal of the decree of the trial court, and a remandment of the cause for an appropriate decree protecting the superior right of the claimant, and directing a sale merely of the purchaser's interest in the car, which alone is subject to condemnation.
Reversed and remanded, with directions.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.
1 213 Ala. 122.